Title: Instructions to Officers Superintending Hospitals, 28 February 1778
From: Washington, George
To: Officers Superintending Hospitals



Head Quarters [Valley Forge] Feby 28th 1778

His Excellency being desirous to know the true State of his Army, and apprehensive that many of the Soldiery return’d sick absent, are either Dead or deserted and thereby the General deceived as to his Strength and the public defrauded of much Money. He Therefore strictly and positively enjoins it upon all Officers Superintending Hospitals, to make out as Accurate Lists of the sick in the several Hospitals within their respective districts, as possible & transmit them immediately to the adjutant Generals Office. Those of each Brigade (with the Regiments and Companies to which they belong, and places where sick) on Seperate papers: Likewise of those who have died in or deserted from the respective Hospitals in the same manner: They will also include in those Lists, the names of the Nurses, Tenders on Hospitals and Convalescents employ’d as guards, who belong to the Army in the above mention’d manner Specifying what duty they are upon, against their Names respectively that the Regimental Returns may be rectify’d thereby. Returns of the Arms and Accoutrements belonging to the sick in Hospitals, or to those who have died in or deserted from them, also to the Convalescents & Guard⟨s⟩ to be sent with the aforemention’d Lists, specifying the Regiments to which they belong in like manner.
The Commander in Chief likewise orders all those belonging to the Army at the Hospitals, or in their vicinity who have recover’d and are really fit for Duty & a Camp Life to be sent immediately to Camp (as specifyed in the Instructions heretofore given) under proper officers; who are to be strictly Ordered to bring them to the Adjutant Generals Office first & make report that they may be sent to their respective Regiments.
As some of the recover’d patients are incapable of marching to Camp for want of Cloaths and Necessaries—The Officers superintending the sick in Hospital, will draw or procure such articles of cloathing for them, from the Clothier Genl (or his Agents, or Deputies) as are absolutely necessary; taking the mens receipts therefor and keeping an exact accompt thereof, Copies of which, they will transmit to the Adjutant Genl in order to have them properly distributed to the Commanding

Officers of the Regiments or Corps so as to be properly charged in the Regimental Accompts.
The Superintending Officers will cause the clothing belonging to those who have died in Hospitals to be appraised, and deliver it to those recover’d Soldiers who stand in need thereof, sending an Accompt thereof with the Name, Company & Regts such dead Soldiers formerly belong’d to, to the Adjutant Generals Office, that they may be forwarded to the respective Regiments, to the end that the pay according to appraisement may be drawn for their Heirs.
